Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 16-33 are pending.

Claim Rejections - 35 USC § 103
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent Application Publication 2018/0182278), herein after referred to as Kim, in view of Shan (US Patent Application Publication 2021/0049946), in view of Salters et al. (US Patent Application Publication 2010/0070777), herein after referred to as Salters, and further in view of Chesnokov (US Patent Application Publication 2018/0174526).
Regarding independent claim 16, Kim discloses a method of compensating for non-uniformity of a plurality of pixels of a display panel, each pixel having a light-emitting device (Figures 1-2 reference pixels comprising OLED and paragraph [0033].), the method comprising: 
for each pixel of the plurality of pixels,
measuring the pixel at each predetermined greyscale drive levels (figure 2 reference scan pulse SEN described in paragraph [0064] to connected N2 to sensing line 15 which is converted into an internal compensation as described in paragraph [0065]; paragraphs [0084], [0093], and [0123]-[0125] describes the tables are created as a result of measuring a luminance at each gray level before shipment of the product stored in memories), the plurality of predetermined greyscale drive levels being [ ] the operational greyscale drive levels of the display panel (Paragraph [0061] describes how a gray scale is represented by light emitted by the display. Paragraph [0084] describes to create/make/select a grayscale-luminance-voltage-current table based on a result of measuring a luminance at each gray level before shipment of the product and is stored in flash memories for the display. The table is utilized with compensation methods to create an improved image quality of the input image as described in paragraph [0084], thereby describing the selected grayscale of the table to be usable.);
determining a respective offset value for each of the predetermined greyscale values with use of said measurements (paragraphs [0045], [0056], [0070], [0083] defines compensation value to include gain, offset, and the like; paragraphs [0123] and [0125] describes the grayscale-luminance-voltage-current tables used to achieve uniform luminance of the screen); and
storing said respective offset values in a memory [ ] (paragraph [0093] describes to store the compensation values in memories).
Kim does not specifically disclose what grayscale levels are represented in the creation of the table and therefore does not disclose the plurality of predetermined greyscale drive levels being only a subset of the operational greyscale drive levels of the display panel.
Shan discloses a plurality of predetermined greyscale drive levels being only a subset of the operational greyscale drive levels of the display panel (Paragraphs [0067] and [0086] describes selecting only a portion/subset of the operational grayscale range of 0-255 pertaining to a target color shift such as red 56-255, blue 60-255, and green 32-255 (or in general to RGB selecting 32-255). Grayscale levels including 0 have a total of 256 levels. Selecting a grayscale range of 32-255 represents only a subset of the operational grayscale drive levels of 0-255.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kim’s created/selected table of grayscale values with the known technique of being a plurality of predetermined greyscale drive levels being only a subset of the operational greyscale drive levels of the display panel including grayscale levels 32-255 yielding the predictable results of improving color shift picture quality without sacrificing the performance of the full grayscale resolution as disclosed by Shan (paragraph [0086]).
Further, Kim does not specifically disclose and storing said offset value in an array in a memory of said emissive display device, each offset value stored in said array using a bit depth less than the bit depth of the predetermined greyscale drive level. 
Salters discloses storing values in an array (figure 8 and paragraph [0077] describes storing values (exampled 4 bit values) into an array of a volatile memory) in flash memories (paragraph [0069] describes storing values in flash memories), each value stored in said array using a bit depth (figure 8 and paragraph [0078] describes each memory cell of the array to store a single bit of the value (the exampled value 810 is 4 bits); paragraph [0079] describes an alternative mapping means utilizing a bit table). 
Chesnokov discloses wherein typical bit depths of greyscale drive levels are 8 bits (paragraph [0031] describes utilizing 8 bits to represent 0-255 drive levels).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kim’s offset values stored in memory with the known technique of being stored in an array of the memory such that each memory cell of the array stores a single bit of the offset value which is less than the bit depth of the standard greyscale drive level of 8 bits (Chesnokov paragraph [0031]) yielding the predictable results of storing data in volatile memory as disclosed by Salters (figure 8 and paragraphs [0077]-[0078]).
Regarding claim 17, Kim discloses the method of claim 16, wherein measuring the pixel comprises taking optical measurements of luminosity with use of at least one of an external optical measurement system and an integrated optical measurement device (Kim discloses utilizing both external optical measurement system and an internal integrated optical measurement device in paragraphs [0033]-[0037]; figure 2 reference sense line 15 depicts the internal/integral compensation and figure 16 described in paragraphs [0123]-[0124] describes utilizing external probes 511-514 for measuring luminance). 
Regarding claim 18, Kim discloses the method of claim 16, wherein measuring the pixel comprises taking electrical measurement of the output current of the pixel with use of a monitoring system of the emissive display panel (Kim discloses utilizing both external optical measurement system and an internal integrated optical measurement device in paragraphs [0033]-[0037]; figure 2 reference sense line 15 depicts the internal/integral compensation and figure 16 described in paragraphs [0123]-[0124] describes utilizing external probes 511-514 for measuring luminance utilized for grayscale-luminance-voltage-current table compensation). 
Regarding claim 19, Kim discloses the method of claim 16, wherein determining said respective offset value with use of said measurements comprises determining said respective offset value with use of measurements made previously (paragraph [0123] describes the tables are made before shipment describing measurements made previously as compared to when the user is viewing the display). 
Regarding claim 20, Shan discloses the method of claim 16, wherein the plurality of predetermined greyscale drive levels span a significant portion of a usable greyscale drive level range for the display panel (Paragraphs [0067] and [0086] describes selecting only a portion/subset of the operational grayscale range of 0-255 pertaining to a target color shift such as red 56-255, blue 60-255, and green 32-255 (or in general to RGB selecting 32-255). Grayscale levels including 0 have a total of 256 levels. Selecting a grayscale range of 32-255 represents about 87% of the operational grayscale drive levels of 0-255. 87% is within the scope of interpretation of “a significant portion” of the usable greyscale drive level range 0-255.).
Regarding claim 21, Kim and Salters discloses the method of claim 16, wherein each respective offset value is stored in an array in the memory (Kim: Paragraph [0093] describes to store the compensation values in memories and Salters discloses in figure 8 and paragraph [0077] storing values (exampled 4 bit values) into an array of a volatile memory).
Regarding claim 22, Kim discloses the method of claim 16, wherein each light-emitting device comprises an organic light emitting devices (OLED) (paragraph [0033] reference OLED). 
Regarding claim 23, Kim discloses the method of claim 16, wherein determining said respective offset value with use of said measurements comprises iteratively adjusting an initial respective offset value from said predetermined greyscale drive level and repeatedly measuring the pixel until reaching the respective offset value which creates said uniform flat field (paragraph [0123] describes measuring at each gray level a description of iterative and repeated measurement for compensation table values). 
Regarding claim 24, Kim discloses the method of claim 16, wherein determining said respective offset value for each predetermined greyscale drive level comprises determining an offset from that predetermined greyscale drive level which creates a uniform flat field (paragraphs [0045], [0056], [0070], [0083] defines compensation value to include gain, offset, and the like; paragraphs [0123] and [0125] describes the grayscale-luminance-voltage-current tables used to achieve uniform luminance of the screen).
Regarding claim 25, Kim discloses the method of claim 24, wherein the uniform flat field comprises a uniform luminosity produced by each pixel of the plurality of pixels (paragraphs [0045], [0056], [0070], [0083] defines compensation value to include gain, offset, and the like; paragraphs [0123] and [0125] describes the grayscale-luminance-voltage-current tables used to achieve uniform luminance of the screen).
Regarding claim 26, Kim discloses the method of claim 24, wherein the uniform flat field comprises a uniform current output by each pixel of the plurality of pixels (paragraphs [0045], [0056], [0070], [0083] defines compensation value to include gain, offset, and the like; paragraphs [0123] and [0125] describes the grayscale-luminance-voltage-current tables used to achieve uniform luminance of the screen, the table includes current. Paragraph [0061] describes the relationship of current to luminance/light emitted by the OLED.).
Regarding claim 27, Kim discloses the method of claim 16, further comprising:
for each pixel of the plurality of pixels,
determining a uniformity correction function with use of said determined offset values (paragraphs [0084], [0093], and [0123] describes utilizing tables as a correction function, paragraph [0127] describes in addition to the compensation values via the tables correction algorithms are additionally utilized); and 
retrieving from the memory the respective offset values (paragraph [0093] describes to store the compensation values in memories), and correcting an input drive level for the pixel with use of the uniformity correction function to compensate for said non-uniformity (paragraph [0045] generically describes the compensation value and application, paragraph [0056] describes the data driver to apply the compensation value, paragraph [0127] describes utilizing the tables to correct/compensate for non-uniformity). 

4.		Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim-Shan in view of Stoops (US Patent Application Publication 2007/0013622).
Regarding claim 30, Shan and Kim discloses the method of claim 127, wherein the number of selected predetermined greyscale drive levels N is greater than two (Shan: Paragraphs [0067] and [0086] describes selecting only a portion/subset of the operational grayscale range of 0-255 pertaining to a target color shift such as red 56-255, blue 60-255, and green 32-255 (or in general to RGB selecting 32-255). Grayscale levels including 0 have a total of 256 levels.) and wherein the uniformity correction function is [ ] generated from the respective offset values for each predetermined greyscale drive level (Kim: Paragraphs [0045], [0056], [0070], [0083] defines compensation value to include gain, offset, and the like. Paragraphs [0123] and [0127] describes executing an algorithm for correcting luminance on the table and other compensation algorithms to achieve uniform luminance.). 
Kim does not specifically disclose the algorithm/uniformity correction function for correcting the luminance is a piecewise linear uniformity correction function
Stoops discloses a uniformity correction function is a piecewise linear uniformity correction function generated from the respective offset values for each predetermined greyscale drive level (Figure 7 and paragraph [0054] describes code values above a threshold value 16 (related to Shan’s grayscale levels removed below level 32) are generally linear allowing conventional gray-level correction techniques such as linear approximation to be used to adjust for non-uniformity. Linear correction is well known to those skilled in the arts.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kim-Shan’s algorithm generated from offset values for predetermined greyscale drive levels from 32-255 with the known technique of a piecewise linear uniformity correction function yielding the predictable results of adjusting for non-uniformity and disclosed as a well known correction technique by Stoops (paragraph [0054]).
Regarding claim 31, Stoops discloses the method of claim 30, wherein said piecewise linear uniformity correction function is a function of said input drive level and the respective offset values for each predetermined greyscale drive level (Paragraph [0054] describes the linear correction is a function of individual pixel input-output relationships as depicted in figure 7.). 

Allowable Subject Matter
5.		Claims 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Kim discloses measurements are performed for each predetermined grayscale level and compensation thereof without specifically disclosing a number. Shan discloses selecting grayscale levels from a minimum of 32 through 255 and not “wherein the number of selected predetermined greyscale drive levels is two”. 
Claims 32-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Kim discloses measurements are performed for each predetermined grayscale level and compensation thereof without specifically disclosing a number. Shan discloses selecting grayscale levels N greater than two (35-255). Stoops discloses a linear correction of grayscale levels. None of the cited art discloses a curve fit polynomial uniformity correction function of order N-1 or lower generated from the offset values for each predetermined greyscale drive level.

Conclusion
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622